Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action corresponds to application 15/414,445 which was filed on 1/24/2017 and is a CON of patent 9600569 filed on 08/07/2013 which is also a CON of patent 8533221 filed on 08/30/2007.

Response to Amendment
In the response filed 6/4/2021, claims 1, 27, and 28 have been amended. No additional claims have been added or canceled. Accordingly, claims 1-28 stand pending.

Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Ertugrul does not teach “configuring a domain name service such that requests for content hosted at a hosted content server, the requests identifying the hosted content server by a domain name are, based on the domain name identified by the requests, routed by the domain name service to a system remote from the hosted content server”.  The examiner respectfully disagrees.  Ertugrul teaches in figure 1 and paragraph 21 a service provider 14 that provides DNS (domain name 
The applicant also argues that it would be improper to combine Ertugrul with Leigh because there would have been no technical motivation for the skilled person to modify the arrangement Leigh to describe such that a request from the client is routed to the portal based on a domain name identified in the request.  The examiner respectfully disagrees.  Firstly, when combined with the specific use of DNS services of Ertugrul, all requests are routed based on an identified domain name as argued above.  Secondly, Leigh teaches in paragraph 13 that various techniques may be used to determine which advertising to insert in the content and therefore using advertisements based on domains to improve the response rate for targeted advertising would have technical motivation to combine.  Therefore, the examiner is not persuaded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul (US2007/0220010) in view of Soroca et al. (US20120173358), hereinafter Soroca, and Leigh (US2007/0180147).

Regarding claim 1:
Ertugrul teaches:
A method of providing dynamically targeted content in a network, the method comprising: configuring a domain name service such that requests for content hosted at a hosted content server, the requests identifying the hosted content server by a domain name are, based on the domain name identified by the requests, routed by the domain name service to a system remote from the hosted content server (Ertugrul, figures 1-7, abstract, [0021, 0050, 85-86], note route request to a remote system to modify content for target ads, note the service provider that does the routing may provide domain name service (DNS) services; note that the ads may be based on the identified domains the user have requested, e.g. mortgage ads for people browsing for a mortgage or movie rental ads for people who visited movie sites);

transmitting, by the system, the request to the hosted content server (Ertugrul, [0065-0066], note receiving request and transmitting to content providers); 
in response to receipt of the request, providing, from the system, targeting data to a plurality of content providers in the network (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0050], note one or more service providers, note targeted data);
While Ertugrul teaches a system for target advertisement and routing the requested information accordingly, Ertugrul doesn’t specifically teach receiving, at the system, a response from the hosted content server in response to the request; receiving, at the system, targeted content provision bids from at least one content provider in the plurality; and on the basis of the received targeted content provision bids, sending, from the system, targeted content to the user via the network; However Soroca is in the same field of endeavor, targeting data, and Soroca teaches:
receiving, at the system, targeted content provision bids from at least one content provider in the plurality (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders); and 
on the basis of the received targeted content provision bids, sending, from the system, targeted content to the user via the network (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).

While Ertugrul as modified teaches receiving targeted advertisement data, Ertugrul as modified doesn’t specifically teach transmitting, by the system, the request to the hosted content server; and receiving, at the system, a response from the hosted content server in response to the request. However Leigh is in the same field of endeavor, targeting data, and Leigh teaches:
transmitting, by the system, the request to the hosted content server (Leigh, figure 1b, [0023-0026], note transmitting request the targeted web server from the portal 110); 
receiving, at the system, a response from the hosted content server in response to the request (Leigh, figure 1b, [0023-0026], receiving a response from the targeted web server to the portal 110.  When combined with the previously cited references this would be for the content coordinator and providers as taught by Ertugrul, who teaches that the relationships between the providers, coordinators, users, etc. may vary for other embodiments [0064]);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Leigh as modified because this would improve the response rate for targeted advertising (Leigh, [0003-0004]).

Regarding claim 2:

Ertugrul as modified further teaches:
wherein the received targeted content provision bids comprise real-time targeted content provision bids dynamically generated and provided to the system in real-time by the respective content providers in response to receipt of the targeting data (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding is done in real-time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 3:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the configuring comprises updating records of domains for which requests and responses will pass through the system such that those requests are routed via the system, and wherein the system is arranged to receive requests from the user to the hosted content server and to receive responses from the hosted content server to the user (Ertugrul, [0053], note updating server data).

Regarding claim 4:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:

creating, at the system, the targeting data based at least in part on the real-time analyzing of the aspect of the request (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding and analyzing is done in real-time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 5:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
comprising: accessing, at the system, the requested content from the hosted content server (Ertugrul, abstract, figures 1-7, [0014, 0021, 0050], note accessing content, note the browsing information is accessed) (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110.  When combined with the previously cited references this would be for the content coordinator and providers as taught by Ertugrul, who teaches that the relationships between the providers, coordinators, users, etc. may vary for other embodiments [0064]);

creating, at the system, the targeting data based at least in part on the real-time analyzing of the accessed content (Soroca, abstract, claims 1-2, [0010, 0393, 1055, 1097], note the bidding and analyzing is done in real-time).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Leigh as modified because this would improve the response rate for targeted advertising (Leigh, [0003-0004]).

Regarding claim 6:
Ertugrul as modified shows the method as disclosed above:

wherein the aspect of the accessed content or the request comprises one or more of a referrer address, an address of the content, the content, a search term, the user, and data associated with the user (Ertugrul, figures 1-7, abstract, [0031, 0052, 0057], note addresses, keywords, content, and user data) (Soroca, abstract, claims 1-2, [0073], note user data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 7:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
comprising identifying, at the system, the targeted content based at least in part on the targeting data (Ertugrul, figures 1-7, abstract, claims 1-2, [0021, 0031, 0050, 0052, 0057], note identifying target content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], identifying target content).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 8:
Ertugrul as modified shows the method as disclosed above:

comprising identifying, at the system, the targeted content based at least in part on the received targeted content provision bids (Ertugrul, figures 1-7, abstract, claims 1-2, [0021, 0031, 0050, 0052, 0057], note identifying target content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], identifying target content based on bids).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 9:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
comprising: accessing, at the system, the requested content from the hosted content server (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note accessing the content, note the browsing information is accessed) (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110.  When combined with the previously cited references this would be for the content coordinator and providers as taught by Ertugrul, who teaches that the relationships between the providers, coordinators, users, etc. may vary for other embodiments [0064]); and 
identifying, at the system, the targeted content based at least in part on the content accessed from the hosted content server (Ertugrul, figures 1-7, abstract, [0021, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Leigh as modified because this would improve the response rate for targeted advertising (Leigh, [0003-0004]).

Regarding claim 10:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
comprising selecting, at the system, one of the plurality of content providers based on the received bids, wherein the targeted content is sent to the user via the network based at least in part on the selection (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note selecting modified content to send to the user) (Soroca, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 11:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
comprising: at the system, requesting content to be provided from the selected content provider (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note requesting the content from the content provider) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note requesting the content from the content provider); and 
receiving, at the system, the requested content from the selected content provider (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note receiving modified content to send to the user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note targeted content received).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 12:

Ertugrul as modified further teaches:
comprising: accessing, at the system, the requested content from the hosted content server (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note accessing the content, note the browsing information is accessed) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371, 0393, 1055, 1097], note accessing the requested content) (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110.  When combined with the previously cited references this would be for the content coordinator and providers as taught by Ertugrul, who teaches that the relationships between the providers, coordinators, users, etc. may vary for other embodiments [0064]);
inserting, at the system, a tag associated with the selected one of the plurality of content providers into the accessed content to create modified content (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content) (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note inserting modified content.  When combined with the previously cited references this would be for the content coordinator and providers as taught by Ertugrul, who teaches that the relationships between the providers, coordinators, users, etc. may vary for other embodiments [0064]); and
sending, from the system, the modified content to the user via the network (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note sending the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Leigh as modified because this would improve the response rate for targeted advertising (Leigh, [0003-0004]).

Regarding claim 13:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
comprising receiving, at the system, targeted content provision bids from multiple content providers in the plurality (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0050], note one or more service providers, note targeted data) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).


Regarding claim 14:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein at least one of the received targeted content provision bids comprises content to be provided from at least one content provider in the plurality of content providers (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0021, 0031, 0050, 0052, 0057], note one or more service providers, note targeted data) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 15:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the targeted content comprises a tag for additional content (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content).


Regarding claim 16:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the targeted content comprises one or more of a targeted advertisement and a tag for a targeted advertisement (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content with targeted advertisements) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content with targeted advertisements).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 17:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the targeted content comprises a tag comprising data relating to the user's behavior (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content based on user behavior) (Soroca, abstract, claims 1-2, [0010, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 18:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the targeting data comprises one or more of information defining the content and information defining the user (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content based on user behavior, e.g. defining the content and user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content based on user behavior, e.g. defining the content and the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 19:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 20:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the targeting data provided to the plurality of content providers by the system is different for at least two content providers in the plurality (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0039-0043, 0050, 0055, 0058-0059], note one or more service providers, note targeted data, note reporting one or more characteristics is interpreted as providing different targeting data).

Regarding claim 21:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
	comprising: accessing, at the system, the requested content from the hosted content server (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note 
inserting, at the system, targeted content into the accessed content to create modified content (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note modifying the content) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note tags and modifying the requested content) (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note inserting modified content.  When combined with the previously cited references this would be for the content coordinator and providers as taught by Ertugrul, who teaches that the relationships between the providers, coordinators, users, etc. may vary for other embodiments [0064]); and
sending, from the system, the modified content to the user via the network (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057], note sending the content to the user) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0371, 0393, 1055, 1097], note sending the content to the user) (Leigh, figure 1b, [0023-0026], note accessing and receiving a response from the targeted web server to the portal 110, note analysis, note inserting modified content, note sending modified content to the user.  When combined with the previously cited references this would be for the content 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Leigh as modified because this would improve the response rate for targeted advertising (Leigh, [0003-0004]).

Regarding claim 22:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the inserting comprises replacing an advertisement with another advertisement (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057, 077], note modifying the content and replacing information based on user behavior via the service provided, this is interpreted as replacing advertising data) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0278, 0371, 0393, 1055, 1097], note replacing content with more relevant content, e.g. advertisements)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 23:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the inserting comprises replacing a web page with another webpage (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057, 077], note modifying the content and replacing information based on user behavior via the service provided) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0181, 0186, 0278, 0371, 0393, 1055, 1097], note replacing content with more relevant content, e.g. advertisements)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 24:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
comprising using the targeting data to instigate, at the system, one or more of the following actions: shutting down an entity in the network, preventing access to a website, sending an email, sending an alert, and changing future operation of the system (Ertugrul, figures 1-7, abstract, [0021, 0031, 0050, 0052, 0057, 0076], note preventing access due to age, note email) (Soroca, abstract, claims 1-2, [0010, 0074, 0119-0121, 0181, 0186, 0198, 0268, 0274, 0277], note preventing content being 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 25:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the entity comprises one or more of the system and the hosted content server (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0021, 0031, 0050, 0052, 0057], note systems and content servers) (Soroca, abstract, claims 1-2, [0010, 0119-0121, 0371], note bids and multiple bidders).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Regarding claim 26:
Ertugrul as modified shows the method as disclosed above:
Ertugrul as modified further teaches:
wherein the website comprises a website hosted by the hosted content server (Ertugrul, figures 1-7, abstract, claim 1, [0014, 0018, 0021, 0031, 0050, 0052, 0057], 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references with Soroca as modified because this would improve targeted advertising (Soroca, [0005, 0368]).

Claim 27 discloses substantially the same limitations as claim 1 respectively, except claim 27 is directed to a system comprising at least one memory including computer program code; and at least one processor in data communication with the at least one memory (Ertugrul, figures 1-7, note memory and processor), while claim 1 is directed to a method. Therefore claim 27 is rejected under the same rationale set forth for claim 1.

Claim 28 discloses substantially the same limitations as claim 1 respectively, except claim 28 is directed to a non-transitory computer-readable medium comprising computer-executable instructions which, when executed by a processor, cause a computing device to perform a method (Ertugrul, figures 1-7, note memory and processor), while claim 1 is directed to a method. Therefore claim 28 is rejected under the same rationale set forth for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US2007/0266091) teaches using content in the HTTP request, such as the domain, to select suitable advertising; Malobrodsky et al. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/15/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152